DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0179488 A1 to Klenkler et al. (hereinafter "Klenkler") in view of U.S. Patent Application Publication 2013/0120760 A1 to Raguin et al. (hereinafter "Raguin"), and further in view of U.S. Patent Application Publication 2016/0224816 A1 to Smith et al. (hereinafter "Smith").
Regarding Claim 1, Klenkler teaches a fingerprint sensing module, for a liquid crystal display (LCD) panel, the LCD panel having a sensing area, the fingerprint sensing module comprising: a fingerprint sensing unit (Fig. 3B; Para. 45-55 of Klenkler; image sensor array 202); a light source, configured to provide light emission for fingerprint sensing performed on the fingerprint sensing unit, wherein the sensing area is at a first side of the light source (Fig. 3B; Para. 55 of Klenkler; display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322… liquid crystal display (LCD)… cover layer 210 is disposed above display layer 320 and may provide a sensing surface 218 for the input object 216).
Klenkler does not explicitly disclose a shielding frame, disposed on a light emission path from the light source toward the first side, to entirely block direct light from the light source incident to the sensing area so that light received by the fingerprint sensing unit includes only the light scattered through an inside of a finger.
Raguin teaches a shielding frame, disposed on a light emission path from a light source to entirely block direct light from the light source incident to a sensing area (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a shielding frame, disposed on a light emission path from the light source toward the first side to entirely block direct light from the light source incident to the sensing area using the teachings of Raguin in order to modify the device taught by Klenkler. The motivation to combine these analogous arts would have been to provide non-imaging contact sensors which block or reduce ambient light when present so as to improve imaging by such sensors when utilized in fingerprint or other skin topology scanners (Para. 11-14 of Raguin).
The combination of Klenkler and Raguin does not explicitly disclose that light received by the fingerprint sensing unit includes only the light scattered through an inside of a finger.
However, Smith teaches that light received by a fingerprint sensing unit includes only light scattered through an inside of a finger (Figs. 3-4; Para. 38-45 of Smith; light reflected from the fingerprint is conditioned by the light collimator filter layer 204 so that the light reaching a sensing element in the image sensor array 202 comes only from a small spot on the input object 216 directly above the sensor element… collimator filter layer 204 only allows light rays reflected from the input object 216 (e.g., finger) at normal or near normal incidence to the collimator filter layer 204 to pass and reach the optical sensing elements of the image sensor array 204).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that light received by the fingerprint sensing unit includes only the light scattered through an inside of a finger using the teachings of Smith in order to modify the device taught by the combination of Klenkler and Carver. The motivation to combine these analogous arts would have been to provide a collimator filter layer that prevents blurring while allowing for a lower-profile image sensor, such as a fingerprint sensor, than is possible with purely lens-based or pinhole camera based imaging sensors (Para. 20 of Smith).

Regarding Claim 2, the combination of Klenkler, Raguin, and Smith teaches that a boundary of the shielding frame is aligned with an emission normal line of the light source (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55).

Regarding Claim 3, the combination of Klenkler, Raguin, and Smith teaches that the shielding frame is configured to entirely block the light emission path at a direction of the first side of the emission normal line (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55).

Regarding Claim 4, the combination of Klenkler, Raguin, and Smith teaches that the shielding frame is used to form an opening, the opening is located in a direction opposite to the first side of the emission normal line, and a size of the opening corresponds to an emission angle between 15 degrees and 30 degrees (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55
NOTE – Designing a size of the opening corresponding to an emission angle between 15 degrees and 30 degrees would only require routine skill for a person of ordinary skill in the art based on the combination of Klenkler, Raguin, and Smith. Therefore, one of ordinary skill in the art would have pursued designing the shielding frame to form an opening, wherein the opening is located in a direction opposite to the first side of the emission normal line, and a size of the opening corresponds to an emission angle between 15 degrees and 30 degrees with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device to accurately enroll and/or match a fingerprint image).

Regarding Claim 5, the combination of Klenkler, Raguin, and Smith teaches that the light source is an infrared light source, and the light source is not used to provide light emission for display of the LCD panel (Figs. 3A; Para. 44 of Klenkler; light provided by the illumination layer 207 to image the object 216 may be in near infrared
NOTE – Having an infrared light source, and the light source is not used to provide light emission for display of the LCD panel would only require routine skill for a person of ordinary skill in the art based on the combination of Klenkler, Raguin, and Smith. Therefore, one of ordinary skill in the art would have pursued having the light source as an infrared light source, and the light source is not used to provide light emission for display of the LCD panel with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device to accurately enroll and/or match a fingerprint image).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klenkler in view of U.S. Patent Application Publication 2015/0078636 A1 to Carver et al. (hereinafter "Carver"), and further in view of Smith.
Regarding Claim 6, Klenkler teaches a fingerprint sensing module, for a liquid crystal display (LCD) panel, the LCD panel having a sensing area, the fingerprint sensing module (Fig. 3B; Para. 45-55 of Klenkler; image sensor array 202); a light source, configured to provide light emission for fingerprint sensing performed on the fingerprint sensing unit, wherein the sensing area is at a first side of the light source (Fig. 3B; Para. 55 of Klenkler; display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322… liquid crystal display (LCD)… cover layer 210 is disposed above display layer 320 and may provide a sensing surface 218 for the input object 216).
Klenkler does not explicitly disclose a light guide structure, disposed on an emitting surface of the light source, the light guide structure being configured to orient light emitted by the light source toward a direction opposite to the first side at which the sensing area is located.
However, Carver teaches a light guide structure, disposed on an emitting surface of a light source, the light guide structure being configured to orient light emitted by the light source (Fig. 5; Para. 42-44 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18… microprism array 30 in which light from the light guide 12 b is refracted or diffracted).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a light guide structure, disposed on an emitting surface of the light source, the light guide structure being configured to orient light emitted by the light source toward a direction opposite to the first side using the teachings of Carver in order to modify the device taught by Klenkler. The motivation to combine these analogous arts (Para. 5 of Carver).
The combination of Klenkler and Carver does not explicitly disclose orienting light emitted by the light source toward a direction opposite to the first side at which the sensing area is located so that light received by the fingerprint sensing unit includes only the light scattered through an inside of a finger.
However, Smith teaches orienting light to a direction not at a first side at which a sensing area is located so that light received by a fingerprint sensing unit includes only the light scattered through an inside of a finger (Figs. 3-4; Para. 38-45 of Smith; light reflected from the fingerprint is conditioned by the light collimator filter layer 204 so that the light reaching a sensing element in the image sensor array 202 comes only from a small spot on the input object 216 directly above the sensor element… collimator filter layer 204 only allows light rays reflected from the input object 216 (e.g., finger) at normal or near normal incidence to the collimator filter layer 204 to pass and reach the optical sensing elements of the image sensor array 204).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include orienting light emitted by the light source toward a direction opposite to the first side at which the sensing area is located so that light received by the fingerprint sensing unit includes only the light scattered through an inside of a finger using the teachings of Smith in order to modify the device taught by the combination of Klenkler and Carver. The motivation to combine these analogous arts would have been to provide a (Para. 20 of Smith).

Regarding Claim 7, the combination of Klenkler, Carver, and Smith teaches that the light guide structure comprises a saw-toothed prism (Fig. 5; Para. 44 of Carver; microprism array 30 in which light from the light guide 12 b is refracted or diffracted).

Regarding Claim 8, the combination of Klenkler, Carver, and Smith teaches that the light guide structure is attached to the emitting surface of the light source (Fig. 5; Para. 42-44 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18… microprism array 30 in which light from the light guide 12 b is refracted or diffracted).

Regarding Claim 9, Klenkler teaches a fingerprint sensing module, for a liquid crystal display (LCD) panel, the LCD panel having a sensing area, the fingerprint sensing module comprising: a fingerprint sensing unit (Fig. 3B; Para. 45-55 of Klenkler; image sensor array 202); a light source, configured to provide light emission for fingerprint sensing performed on the fingerprint sensing unit, wherein the sensing area is at a first side of the light source (Fig. 3B; Para. 55 of Klenkler; display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322… liquid crystal display (LCD)… cover layer 210 is disposed above display layer 320 and may provide a sensing surface 218 for the input object 216).
Klenkler does not explicitly disclose a lens, disposed on an emitting surface of the light source, the lens being configured to concentrate light emitted by the light source to a direction not at the first side so that light received by the fingerprint sensing unit includes only the light scattered through an inside of a finger.
However, Carver teaches a lens, the lens being configured to concentrate light emitted by the light source (Fig. 3; Para. 42 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18. Said optics may contain Frensel, diffractive, or microlenses).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a lens, disposed on an emitting surface of the light source, the lens being configured to concentrate light emitted by the light source to a direction not at the first side using the teachings of Carver in order to modify the device taught by Klenkler. The motivation to combine these analogous arts would have been to provide to provide a fingerprint sensor having arrays of sensing elements controlled by TFTs for detecting one of more fingerprints, and thereby provide a TFT fingerprint sensor, which avoids free-space optics of conventional fingerprint scanners (Para. 5 of Carver).
The combination of Klenkler and Carver does not explicitly disclose concentrating light emitted by the light source to a direction not at the first side at which the sensing area is 
However, Smith teaches concentrating light to a direction not at a first side at which a sensing area is located so that light received by a fingerprint sensing unit includes only the light scattered through an inside of a finger (Figs. 3-4; Para. 38-45 of Smith; light reflected from the fingerprint is conditioned by the light collimator filter layer 204 so that the light reaching a sensing element in the image sensor array 202 comes only from a small spot on the input object 216 directly above the sensor element… collimator filter layer 204 only allows light rays reflected from the input object 216 (e.g., finger) at normal or near normal incidence to the collimator filter layer 204 to pass and reach the optical sensing elements of the image sensor array 204).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include concentrating light emitted by the light source to a direction not at the first side at which the sensing area is located so that light received by the fingerprint sensing unit includes only the light scattered through an inside of a finger using the teachings of Smith in order to modify the device taught by the combination of Klenkler and Carver. The motivation to combine these analogous arts would have been to provide a collimator filter layer that prevents blurring while allowing for a lower-profile image sensor, such as a fingerprint sensor, than is possible with purely lens-based or pinhole camera based imaging sensors (Para. 20 of Smith).

Regarding Claim 10, the combination of Klenkler, Carver, and Smith teaches that the lens is attached to the emitting surface of the light source (Fig. 3; Para. 42 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18. Said optics may contain Frensel, diffractive, or microlenses).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622